J. S66032/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.V.S., A             :      IN THE SUPERIOR COURT OF
MINOR                                     :            PENNSYLVANIA
                                          :
APPEAL OF: W.S., FATHER                   :         No. 1615 EDA 2018


               Appeal from the Decree Entered April 30, 2018,
            in the Court of Common Pleas of Philadelphia County
           Family Court Division at Nos. CP-51-AP-0000671-2016,
             CP-51-DP-0001418-2014, FID#: 51-001374-2014


BEFORE: GANTMAN, P.J., PANELLA, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED DECEMBER 18, 2018

      W.S. (“Father”) appeals from the April 30, 2018 decree entered in the

Court of Common Pleas Philadelphia County, Family Court Division,

involuntarily terminating his parental rights to his dependent child, K.V.S.,

female child, born in November of 2008 (“Child”), pursuant to the Adoption

Act, 23 Pa.C.S.A. §§ 2511(a)(1), (2), and (b).        After careful review, we

affirm.

      The trial court set forth the following:

            On May 1, 2013, the Department of Human Services
            (DHS) received a General Protective Serv[ice]s
            (GPS) report alleging that [Child] was fo[u]nd nude
            and w[a]ndering unsupervised, that [Child] had been
            w[a]ndering for approximately thirty minutes. [T]he
            Philadelphia Police Department (PPD) was able to
            locate [Child’s] mother with assistance of the
            neighbors. The report also alleged that Mother had a
            history of drug use.    Mother stated [Child] had
            crawled out of the window.          The report was
            substantiated.
J. S66032/18



          On May 1, 2013, DHS received a [s]upplemental
          report alleging that a similar incident had occurred
          on April 25, 2013, that [Child] had been found
          wandering without supervision approximately one
          block [from] her home[,] that the PPD had been
          called[,] that the PPD returned [Child] to Mother and
          Mother had stated that she had fallen asleep on the
          couch and when she woke up[, Child] was gone.

          On May 2, 2013, DHS received another supplement
          to the May 1, 2013 GPS report alleging that [Child]
          had again been found wandering outside her home
          without supervision. The report stated that the PPD
          was called and returned [Child] to Mother. Mother
          appeared disoriented and under the influence of an
          unknown substance.

          On June 14, 2013, DHS received a GPS report
          alleging that Mother fell asleep and [Child] walked
          out of the home. [Child] was found alone, blocks
          away from the home and escorted home. The report
          alleged that this was the third time that [Child] had
          left the home unbeknownst to Mother, who did not
          appear to be under the influence of drugs and
          alcohol, but needed to secure the doors and windows
          to ensure [Child’s] safety.        The report was
          substantiated.

          On February 12, 2014, DHS received a GPS report
          alleging that the family had previously resided [on]
          Wishart Street in Philadelphia, where the home
          lacked heat and gas service and Mother fell through
          the floorboards.     The report also alleged that
          [F]ather moved from the home after he was
          diagnosed with a serious health problem because the
          home was too cold for him. Father allowed Mother
          and [Child] and her sibling to remain in the home.
          Father moved to a studio apartment and [allowed]
          Mother and the children to temporarily reside there
          in order to bathe. Father had recently been paroled
          from prison after being incarcerated for four years as
          a result of being convicted of charges related to
          domestic violence against Mother. The report further


                                  -2-
J. S66032/18


          alleged that [Child’s] sibling ran away because she
          felt uncomfortable around Father due to previous
          issues of domestic violence between Father and
          Mother. Mother, [Child] and [Child’s] sibling were
          transient and residing with a family friend [on]
          Martha Street in Philadelphia at the time of the
          report. The family friend used marijuana and Mother
          refused to reside in a shelter. The report alleged
          Mother was diagnosed with depression, anxiety,
          Bipolar Disorder, and a seizure disorder and it was
          suspected that Mother’s seizure disorder was a result
          of being physically assaulted by Father.

          [Child] was diagnosed with Bipolar Disorder and had
          suffered due to her exposure to Mother’s issues with
          substance abuse and domestic violence.       [Child]
          attended therapeutic daycare at People Acting to
          Help (PATH). This report was substantiated.

          On June 11, 2014, Father telephoned DHS and
          reported that [Child] was with Mother and that
          Mother was under the influence of an unknown
          substance.

          On June 11, 2014, DHS telephoned Mother.
          Mother’s speech was incoherent and she could not
          form sentence [sic].   DHS notice[d] that [Child]
          could be heard in the background. Mother abruptly
          disconnected the telephone call and did not answer
          when DHS telephoned a second time.

          On June 11, 2014, DHS obtained an Order of
          [P]rotective Custody (OPC) for [Child] and her sibling
          and placed them with their Maternal Aunt.

          At the Shelter Care Hearing held on June 13, 2014,
          Judge Joseph Fernandez lifted the OPC and ordered
          the temporary commitment of [Child] to stand. The
          Court ordered that Father receive supervised visits at
          the agency; that DHS to ensure [sic] that all
          prescriptions are filled as to [Child] and that DHS
          explore all family members.




                                  -3-
J. S66032/18


          DHS learned [Child] had been diagnosed with
          Attention Deficit Hyperactivity Disorder ([A]DHD)
          and Bipolar Disorder. [Child] was attending mental
          health treatment through Northwest Human Services
          (NHS). Mother had a history of mental health issues
          and drug and alcohol issues, for which she attended
          Northeast Treatment centers (NET) for outpatient
          therapy. Mother had been diagnosed with anxiety
          and depression. Father was minimally involved in
          [Child’s] care and Father had a history of drug use
          and lacked appropriate housing.

          Father filed a petition with Domestic Branch of
          Family Court seeking custody of [Child].

          Father pled guilty to aggravated assault and was
          sentenced to serve one year and six months of
          incarceration and seven years of probation on
          September 23, 2010. Mother was the alleged victim
          of the assault.

          Father pled guilt[y] to endangering the welfare of
          children and recklessly endangering another person
          on October 30, 1990 and May 3, 1991.

          Father was found guilty of drug-related offenses on
          April 28, 1997 and September 11, 1997.

          At the Adjudicatory Hearing held on June 23, 2014,
          Father appeared before the Honorable Jonathan Q.
          Irvine who adjudicated [Child] dependent and
          committed her to DHS. The Court ordered that
          Father receive twice weekly supervised visits at the
          DHS and/or provider agency as arranged by the
          parties, which could be modified.         Father was
          referred to the Clinical Evaluation Unit (CEU) for an
          evaluation, a full drug and alcohol screen, and
          monitoring. Father was ordered to comply with all
          FSP objectives, services and recommendations.

          On September 16, 2014, DHS held a Family Service
          Plan (FSP) meeting. [T]he goal identified for [Child]
          was placement with a fit and willing relative. The
          objectives identified for Father were: 1) to achieve


                                  -4-
J. S66032/18


          and maintain recovery from drugs/alcohol by
          attending Alcohol [sic] Anonymous (AA) meetings;
          2) to assist with meeting [Child’s] daily needs
          including food and clothing and 3) to continue to
          comply with probation officer’s directives. Father
          attended the meeting and signed the FSP.

          On September 23, 2014, CEU completed a Progress
          Report regarding Father stating that he completed a
          drug and alcohol assessment on August 27, 2014.
          Father had been referred for outpatient treatment at
          the Wedge Medical Center Frankfort, and that he was
          scheduled to attend an intake appointment on
          September 26, 2014. CEU recommended the Father
          attend that scheduled intake appointment at Wedge
          Medical Center.

          At the Permanency Review Hearing held on
          October 20, 2014, Father appeared before Master
          Alexi Ciccone, who ordered that [Child] remain as
          committed.      The Court ordered Father to be
          []referred [to] the CEU for an assessment and full
          drug and alcohol screen. The Court furthermore
          ordered Father to comply with all FSP objectives,
          services and recommendation; Father’s supervised
          visitation schedule be modified to unsupervised day
          visits in the community as arranged; Father was not
          allow to allowed [sic] Mother to participate in the
          unsupervised visitation schedule. The Court held
          that [Child] was doing well. [Child] was receiving
          services through NET; and Father was referred to the
          Wedge Medical Center for Services.

          On December 17, 2014, DHS revised the FSP. The
          goal identified for [Child] was changed to return to
          parent, guardian, custodian.      The objectives for
          Father were: 1) to make sure children are clean and
          appropriately dressed; 2) to keep all visits and
          maintain regular contact with [C]hild; 3) to meet
          regularly with agency social worker and follow
          through with Individual Service Plan (ISP); 4) to
          continue to comply and follow the recommendations
          of the probation officer (PO); 5) to enroll in and
          regular[ly] attend a General Equivalency Diploma


                                 -5-
J. S66032/18


          (GED) program; 6) to stay employed or seek job
          counseling and referral; 7) participate in mental
          health evaluation; 8) to sign authorization form to
          allow the Children and Youth Division (CYD) to obtain
          copies of evaluations and progress reports;
          9) participate in evaluation for drug/alcohol abuse
          and continue to attend AA meetings; 10) comply
          with all treatment recommendations of provider;
          11) locate and occupy suitable housing for family
          with the suitable space, heat, and all other operable
          utilities; 12) to receive appropriate medical
          evaluation; and 13) comply with all recommended
          treatments.

          On January 9, 2015, CEU completed a progress
          Report regarding Father stating that he completed a
          drug and alcohol assessment on November 19, 2014.
          Father stated [he] had been referred for outpatient
          treatment but CEU was unable to secure funding for
          treatment due to his private insurance through
          Medicaid A&B. Father was advised to contact the
          Behavioral Health on the back of his insurance card
          to arrange for a pre-certification evaluation. Father
          was to contact CEU after securing treatment in order
          for CEU to monitor his treatment.                CEU
          recommended that Father provide verification of his
          enrollment in treatment.

          At the Permanency Review Hea[r]ing held on
          March 9, 2015, Father appeared before Judge Irvine
          who ordered [Child] remain as committed.        The
          Court ordered Father receive unsupervised visits
          every Sunday and that Father be referred to the CEU
          for a full drug and alcohol screen, a dual diagnosis
          assessment, and monitoring. The Court held that
          Father had made no compliance with the
          permanency plan.

          On June 16, 2015, DHS again revised the FSP. [T]he
          goal identified for [Child] was changed to return to
          parent, guardian, custodian.         The objectives
          identified for Father remained the same as the
          previous FSP. Father participated via telephone.



                                  -6-
J. S66032/18


          A[t] the Permanency Review hearing held on
          June 29,     2015,     Father     appeared   before
          [J]udge Irvine, who ordered that [Child] rema[i]n as
          committed. Father receive[d] supposed visits with
          [Child] and be [sic] referred to the CEU for a drug
          screen, three random drug screens, assessment, and
          monitoring.    [T]he Court held that [Child] was
          receiving    therapeutic     services    and    med
          management.

          In May 2015, Father tested positive for cocaine and
          his visits with [Child] were reversed to supervised
          visits at the provider agency.

          On September 16, 2015, CEU completed a Progress
          Report regarding Father stating that he presented at
          CEU and rendered a Urine Drug Screen (UDS) on
          July 1, 2015; Father failed to appear at a scheduled
          appointment to provide verification of his enrollment
          in drug and alcohol treatment on July 17, 2015;
          Father had no further contact with CEU.           CEU
          recommended that Father receive a substance abuse
          assessment immediately following the scheduled
          court hearing on September 18, 2015.

          At the Permanency Review Hearing held on
          September 18, 2015, Father appeared before
          Judge Irvine who ordered that [Child] remain as
          committed [and Child] be referred to Behavioral
          Health System (BHS) for consultation and/or
          evaluation.     The Court ordered Father receive
          therapeutic visits until [Child’s] behavior becomes
          stabilized.     Father was referred for anger
          management counseling and referred to the CEU for
          a drug screen, a dual-diagnosis assessment,
          monitoring and three random drug screens. The
          foster parent request [sic] an Individual Education
          Plan (IEP) for [Child].

          At the Permanency Review Hearing held on
          December 7, 2015, Judge Irvine ordered that [Child]
          remain as committed and Father’s visits remain
          suspended. [T]he Court held that [Child] was doing
          well in placement and at school. [Child] receive [sic]


                                  -7-
J. S66032/18


          a psychiatric evaluation through Northwestern
          Human Services (HS). The Court ordered [Child] to
          be moved up to treatment level foster care and
          maint[ai]n a scheduled appointment for wrap-around
          services on June 16, 2016. Father failed to comply
          with his FSP objectives.

          On December 7, 2015, DHS referred Father to the
          Achieving Reunification Center (ARC) program.

          On December 14, 2015, DHS again revised the FSP.
          The goal identified for [Child] was changed to
          Permanent Legal Custody (PLC).    The objectives
          identified for Father remained the same as the
          previous FSP. Father attended the meeting and
          signed the FSP.

          On February 6, 2016, Mother died.

          On February 23, 2016, the ARC program completed
          a Parent/Caregiver Status report regarding Father
          stating that he has attended 3 out of 5 anger
          management workshops. Father failed to attend
          Parent Action Network (PAN) since his scheduled
          start date of January 7, 2016 and he had failed to
          meet with his reunification [s]upport specialist (RSS)
          on February 22, 2016. Father did not address the
          goal of parenting education.

          At the Permanency Review Hearing held on March 7,
          2016[], Father appeared before Judge Irvine, who
          ordered that [Child] remain as committed and
          granted a continuance as a result of his counsel’s
          failure to attend.

          At the Permanency Review Hearing held on May 13,
          2016, Father appeared before the Honorable Lyris F.
          Younge, who ordered that [Child] remain as
          committed and that Father [be] referred to the
          CEU [sic] of drug screen, three random drug
          screens, an assessment and monitoring. The Court
          held that [Child] was receiving therapeutic services
          and medication management.



                                  -8-
J. S66032/18


            On or about early July 2016, Father was incarcerated
            for violating probation.

            A[t] the Permanency Review Hearing held on
            July 13,      2016,     Father     appeared    before
            Judge Younge, who ordered that [Child] remain as
            committed.       Father was ordered to receive
            supervised visits at [Child’s] discretion. Father was
            ordered not to have contact with the foster parent or
            foster home. The Court issued a Stay-way [sic]
            Order as to Father regarding the agency’s case
            manager and issued a No Contact Order as to Father
            to include telephone contact and/or text messaging
            until further order of the Court.

            The matter was the [sic] listed on a regular basis on
            the docket of the Philadelphia Court of Common
            Pleas,   Family   Court    Division-Juvenile  Branch
            pursuant to section 6351 of the Juvenile Act,
            42 Pa.C.S.A. § 6351, and evaluated for the purpose
            of reviewing the permanency plan of the children.

            In subsequent hearings, the Dependency Review
            Orders reflect the Court’s review and disposition as a
            result of evidence presented, primarily with the goal
            of finalizing the permanency plan.

            On April 30, 2018, during the Termination of
            Parental Rights hearing for Father, the Court found
            by clear and convincing evidence that Father’s
            parental rights as to [Child] should be terminated
            pursuant to the Juvenile Act. Furthermore, the Court
            held it was in the best interest of the [C]hild that the
            goal be changed to [a]doption.

Trial court opinion, 7/18/18 at 1-5.

      The record reflects that on May 29, 2018, Father filed a timely notice

of appeal, together with a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).      The trial court then filed its

Rule 1925(a)(2)(ii) opinion.


                                       -9-
J. S66032/18

        Father raises the following issues1 for our review:

              [1.]   Whether the Trial Court erred by allowing the
                     Department of Human Services to move
                     forward with and complete their case in chief
                     without Father’s appearance or participation
                     during the hearing[?]

              [2.]   Whether the Trial Court erred by terminating
                     the parental rights of Appellant, Father, under
                     23 Pa.C.S.A. § 2511 subsections (a)(1) and
                     (a)(2)?

              [3.]   Whether the Trial Court erred by finding, under
                     23 Pa.C.S.A. § 2511(b), that termination of
                     [Father’s] parental rights best serves the
                     Child’s developmetal, physical and emotional
                     needs and welfare?

Father’s brief at 4.

        Father first complains that the trial court erred when it bifurcated the

termination hearing and permitted DHS to present its case-in-chief in

Father’s absence.

              We note initially that neither the Adoption Act nor
              the cases interpreting it require that a parent must
              be present in order for a court to grant a Petition to
              Terminate Parental Rights. The Act merely requires
              that “[a]t least ten days’ notice shall be given to the
              parent or parents, putative father, or parent of a
              minor parent whose rights are to be terminated, by
              personal service or by registered mail to his or their
              last known address or by such other means as the
              court may require.” 23 Pa.C.S.[A.] § 2513(b). See
              In re K.B., 2000 PA Super 355, 763 A.2d 436, 440
              (Pa. Super. 2000) (finding affidavits of service
              support trial court’s finding that the parents received
              notice of parental rights termination hearing).


1   We have re-ordered Father’s issues for ease of discussion.


                                      - 10 -
J. S66032/18


           Once a court is satisfied that a parent has received
           notice of the hearing, it is then entirely within the
           trial court’s discretion to make a ruling on the
           continuance request based on the evidence before it.
           As in all matters involving parental rights, the best
           interests of the child are paramount. Accordingly,
           the exercise of the trial court’s discretion includes
           balancing the evidence submitted in support of the
           request against other relevant factors, such as a
           parent’s response and participation, or lack thereof,
           in prior proceedings and appointments important to
           the welfare of the child. Most importantly, the trial
           court is in the best position to factor in the impact
           that further delay will have on the child’s
           well-being.[Footnote 4]

                  [Footnote     4]     The    trial    court’s
                  consideration in granting or denying a
                  continuance     in   a    parental    rights
                  termination proceeding necessarily will
                  include consideration of the amount of
                  time that will lapse before it is able to
                  schedule another hearing, and the
                  impact that that further delay will have
                  on the child’s security and welfare.

In the Interest of D.F., 165 A.3d 960, 965 (Pa.Super. 2017), appeal

denied, 170 A.3d 991 (Pa. 2017).

     Here, the record reflects that DHS filed the petition for involuntary

termination of parental rights on July 26, 2016, and the evidentiary hearing

was originally scheduled for August 12, 2016. Thereafter, nine continuance

orders   were   entered.    The   termination   hearing   was    then   held   on

November 8, 2017.      At the beginning of that hearing, Father’s counsel

informed the trial court that Father had been arrested on November 3, 2017.




                                    - 11 -
J. S66032/18

(Notes of testimony, 11/8/17 at 10.)2     Counsel further stated that he had

secured a bring-down order and had followed up with the prison, but

“unfortunately, because of the prison’s fire procedure right now, [Father] will

not only not be able to participate telephonically, but he will not be able to

be present[].” (Id. at 12.) Counsel then moved for a continuance.

      The trial court first acknowledged its satisfaction that Father, as well

as all parties, had received notice of the hearing. (Id. at 9.) Indeed, Father

advances no argument with respect to notice.            The trial court then

determined that in light of the history of the case, the case needed to move

forward; that except for Father, all parties and witnesses were present; and

that it was not willing to continue the case any longer than necessary, but

would bifurcate the hearing and hear Father’s testimony at a later date.3

(Id. at 13-16.) Because the best interests of the Child were paramount in




2 We note that the certified record fails to contain the November 8, 2017
hearing transcript. That transcript, however, is included in the reproduced
record. Additionally, Father and Child’s guardian ad litem, whose brief
Jeffrey C. Bruch, Esq., Child’s advocate, joined by letter to this court dated
September 21, 2018, cite to the transcript. “It is well-established in this
Commonwealth that it is ‘the appellant’s responsibility to order the transcript
required and ascertain its presence in the record prior to certification for
appeal.’” Commonwealth v O’Black, 897 A.2d 1234, 1238 (Pa.Super.
2016) (citation omitted). Nevertheless, because the reproduced record
includes the November 8, 2017 transcript and no party disputes its accuracy,
we will consider it.    See Commonwealth v. Brown, 52 A.3d 1139,
1145 n.4 (Pa. 2012).

3 The trial court initially scheduled the continuation of the termination
hearing for January 5, 2018. (Notes of testimony, 11/8/17 at 209.) The
hearing was then rescheduled to April 30, 2018.


                                    - 12 -
J. S66032/18

the termination hearing and because the trial court was in the best position

to determine the impact of further delays on the Child, we discern no abuse

of discretion.

      Father next challenges the termination of his parental rights to Child

pursuant to Sections 2511(a)(1), (2), and (b).

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.”
            In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
            2012).     “If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion.” Id.
            “[A] decision may be reversed for an abuse of
            discretion only upon demonstration of manifest
            unreasonableness, partiality, prejudice, bias, or
            ill-will.” Id. The trial court’s decision, however,
            should not be reversed merely because the record
            would support a different result. Id. at 827. We
            have previously emphasized our deference to trial
            courts that often have first-hand observations of the
            parties spanning multiple hearings.       See In re
            R.J.T., 9 A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).         “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if




                                    - 13 -
J. S66032/18

the record could also support the opposite result.”        In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis of the grounds for termination followed by the needs and welfare of

the child.

             Our case law has made clear that under
             Section 2511, the court must engage in a bifurcated
             process prior to terminating parental rights. Initially,
             the focus is on the conduct of the parent. The party
             seeking termination must prove by clear and
             convincing evidence that the parent’s conduct
             satisfies the statutory grounds for termination
             delineated in Section 2511(a). Only if the court
             determines that the parent’s conduct warrants
             termination of his or her parental rights does the
             court engage in the second part of the analysis
             pursuant to Section 2511(b): determination of the
             needs and welfare of the child under the standard of
             best interests of the child. One major aspect of the
             needs and welfare analysis concerns the nature and
             status of the emotional bond between parent and
             child, with close attention paid to the effect on the
             child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).




                                      - 14 -
J. S66032/18

     In this case, the trial court terminated Father’s parental rights

pursuant to Sections 2511(a)(1), (2), and (b). We have long held that, in

order to affirm a termination of parental rights, we need only agree with the

trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b).    In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc). Here, we analyze the trial court’s termination decree pursuant

to Subsections 2511(a)(2) and (b), which provide as follows:

           (a)     General rule.--The rights of a parent in
                   regard to a child may be terminated after a
                   petition filed on any of the following grounds:

           ....

                   (2)   The    repeated   and   continued
                         incapacity,  abuse,   neglect  or
                         refusal of the parent has caused
                         the child to be without essential
                         parental    care,    control   or
                         subsistence necessary for his
                         physical or mental well-being and
                         the conditions and causes of the
                         incapacity,  abuse,   neglect  or
                         refusal cannot or will not be
                         remedied by the parent.

           (b)     Other      considerations.--The      court    in
                   terminating the rights of a parent shall give
                   primary consideration to the developmental,
                   physical and emotional needs and welfare of
                   the child. The rights of a parent shall not be
                   terminated     solely   on    the    basis    of
                   environmental factors such as inadequate
                   housing, furnishings, income, clothing and
                   medical care if found to be beyond the control
                   of the parent. With respect to any petition
                   filed pursuant to subsection (a)(1), (6) or (8),
                   the court shall not consider any efforts by the


                                     - 15 -
J. S66032/18


                   parent to remedy the conditions described
                   therein which are first initiated subsequent to
                   the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).

             In order to terminate parental rights pursuant to
             23 Pa.C.S.A. § 2511(a)(2), the following three
             elements must be met: (1) repeated and continued
             incapacity, abuse, neglect or refusal; (2) such
             incapacity, abuse, neglect or refusal has caused the
             child to be without essential parental care, control or
             subsistence necessary for his physical or mental
             well-being; and (3) the causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).    “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.            To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa.Super. 2015), quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super.

2002).      “Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities. . . .       [A]

parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected

as untimely or disingenuous.”       In re A.L.D., 797 A.2d at 340 (internal

quotation marks and citations omitted).


                                      - 16 -
J. S66032/18

      Here, in terminating Father’s parental rights under Section 2511(a),

the trial court found:

            [W]hat is clear is that, for every case that comes
            before the Court where a child is placed outside of
            the care of the parents, there are objectives that are
            set forth.

            And, yes, we want parents to complete the
            objectives, but it’s not just about checking boxes; it’s
            about ensure [sic] that if we take a parenting class,
            we take an anger management class, that those
            classes will not just be taken in, but you will see it
            exercised in the day to day behaviors of the party
            that was the recipient of the class.

            I’m concerned that, even though [Father] has had
            anger management classes -- I’m concerned because
            we’ve had testimony by workers assigned to this
            case, in particular, Ms. [Vernice] Whitaker[, Child’s
            former treatment foster,] about the nature and tenor
            of the phone messages left for her by [Father] where
            he is using expletives and he is using derogatory
            names in terms of Ms. Whitaker.

            I’m concerned because [F]ather does not operate
            within parameters and boundaries, and that gives
            me pause when we talk about possibly returning a
            child into his care.

            As we sit here today, [F]ather continues, I believe,
            to run afoul of anything that the Court may put in
            place because, as we sit here today, he’s in -- he has
            a bench warrant. He’s in probation violation.

            And that was just issued April 13th, 2018. So,
            [F]ather has not demonstrated over a period of time
            that he would be appropriate for us to even consider
            reunification.

            ....




                                     - 17 -
J. S66032/18


            [F]ather just hasn’t really made himself available to
            [Child] because [F]ather continues to find himself in
            situations where he’s just not available, whether it’s
            through incarceration, whether it’s because of his
            actions that causes [sic] us to kind of pause in terms
            of moving forward with reunification.

            And, quite honestly, [F]ather continues to get into
            his own way in terms of trying to be reunified with
            this [C]hild.

            I find that the testimony of Ms. [Jenna] Cotton was
            credible. That was the therapist of [C]hild. I find
            that the foster parents’ testimony was credible, and
            the foster parents said that, after the limited visits --
            and I think the last time there might have been a
            visit might have been in October 2015 -- that there
            were concerns about the behaviors of [Child] after
            the visit.

            I find that the testimony of Mr. [Britton] Stewart[,
            the DHS case worker assigned to Child’s case,] has
            been credible, and I don’t find the testimony of
            [Father] credible. I listened to him very intently,
            and while he is willing to say all that he’s done, he’s
            not willing to take ownership of some of the things
            that, clearly, he has done through the life of this
            case.

            I’m concerned about [Child’s] well-being, and I do
            not believe that [F]ather is capable of being a
            reunification resource or that it would be appropriate
            or in her best interest.

Notes of testimony, 4/30/18 at 68-70.

      We have reviewed the record and conclude that it supports the trial

court’s factual findings and that the trial court did not abuse its discretion in

terminating Father’s parental rights under Section 2511(a)(2).          The record

demonstrates that Father’s repeated and continued incapacity, abuse,



                                     - 18 -
J. S66032/18

neglect, or refusal to parent the Child has caused the Child to be without

essential parental care, control, or subsistence necessary for her physical or

mental well-being and that the conditions and causes of Father’s incapacity,

abuse, neglect, or refusal cannot be remedied by Father.

      We   now     turn   to   whether   termination    was   proper    under

Section 2511(b).   As to that section, our supreme court has stated as

follows:

            [I]f the grounds for termination under subsection (a)
            are met, a court “shall give primary consideration to
            the developmental, physical and emotional needs
            and welfare of the child.” 23 Pa.C.S.[A.] § 2511(b).
            The emotional needs and welfare of the child have
            been properly interpreted to include “[i]ntangibles
            such as love, comfort, security, and stability.”
            In re K.M., 53 A.3d 781, 791 (Pa.Super. 2012). In
            In re E.M., 620 A.2d [481, 485 (Pa. 1993)], this
            Court held that the determination of the child’s
            “needs and welfare” requires consideration of the
            emotional bonds between the parent and child. The
            “utmost attention” should be paid to discerning the
            effect on the child of permanently severing the
            parental bond.     In re K.M., 53 A.3d at 791.
            However, as discussed below, evaluation of a child’s
            bonds is not always an easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”     In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).




                                    - 19 -
J. S66032/18

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the
                    love, comfort, security, and stability the
                    child might have with the foster
                    parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33

A.3d 95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

        Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are

in a pre-adoptive home and whether they have a bond with their foster

parents.” T.S.M., 73 A.3d at 268. The court directed that, in weighing the

bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”      Id. at 269.   The T.S.M. court

observed, “[c]hildren are young for a scant number of years, and we have




                                      - 20 -
J. S66032/18

an obligation to see to their healthy development quickly. When courts fail

. . . the result, all too often, is catastrophically maladjusted children.” Id.

      In determining that termination of Father’s parental rights favored the

Child’s needs and welfare, the trial court found that

            with every day that passes, [Child] is in a home that
            has provided her safety and comfort, and she’s being
            nurtured and she’s doing well and she’s flourishing
            and she’s, every day, getting more and more bonded
            with her current caregiver, and that is a pre-adoptive
            home.

            ....

            I do find that [Child], who has been in this foster
            home for a significant period of time, is bonded and
            well-assimilated into this family.

Notes of testimony, 4/30/18 at 69, 71.

      Additionally, the trial court found Mr. Stewart’s testimony to be

credible. (Id. at 70.) Mr. Stewart testified that he has spoken with Child

and that she indicated that her preference was to have no contact with

Father and to remain with her foster family. (Notes of testimony, 11/8/17 at

37-38.)    Finally, the trial court determined that termination of Father’s

parental rights to Child was in Child’s best interest.     (Notes of testimony,

4/30/18 at 70.) Our review of the record supports this determination, and

the trial court did not abuse its discretion in terminating Father’s parental

rights to Child.




                                      - 21 -
J. S66032/18

     Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights to the Children under Sections 2511(a)(1), (2), and (b).

     Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 12/18/18




                                    - 22 -